BlaoKburn, J.:
We adhere to the opinion that the contract this action seeks to enforce is a parol contract for the purchase of land with a part payment of the purchase money, and is within the statute of frauds, and cannot be enforced in a court. But the contention of counsel is that the findings of fact by .the court below are not supported by the evidence, and on that account the cause should be remanded, *380and a new trial be bad, even if tbe decree is right and fully-supported by the evidence. This contention cannot be maintained. This is a suit in equity, and, evón if the findings of the court below have the force under our statute of the verdict of a jury, it does not follow that the decree should be set aside and a new trial ordered, where the decree is the one that ought to be made on the evidence. The fundamental principles and doctrines of courts of chancery are not abolished by the new precedure; their practice is only modified to a limited extent. 1 Pom. Eq. Jur., Sec. 84; Improvement Co. v. Bradbury, 132 U. S., 509; 10 Sup. Ct. Rep., 177. In an equity cause, the findings of a jury are not binding on a chancellor. He may do any one of three things in reference thereto: He may set aside the verdict of the jury, and order a new trial; he may set the findings aside; or he may pay no attention to them, and render the decree the evidence justifies. Improvement Co. v. Bradbury, supra. Therefore, if the findings of the court in a cause in equity have the force of the findings of a jury, the court may disregard them, and render the proper decree; and error cannot be assigned upon these findings; and the appellate court should not be governed by these findings when all the evidence in the case is in the record. It need only look into the evidence, and see that the proper decree is made. It would be a legal monstrosity if an appellate court was compelled to set aside a proper decree made on the evidence, and order a new trial, because the court below blundered in any or all of its findings. A rehearing must be denied.
Zane, C. J., and Anderson, J., concurred.